UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                        UNITED STATES

                                                    v.

                    Airman First Class SEANDALE J. CHAMBLEE
                               United States Air Force

                                             ACM 38453

                                            17 June 2014

         Sentence adjudged 14 August 2013 by GCM convened at McConnell
         Air Force Base, Kansas. Military Judge: Natalie D. Richardson (sitting
         alone).

         Approved Sentence: Bad-conduct discharge, confinement for 22 months,
         forfeiture of all pay and allowances, and reduction to E-1.

         Appellate Counsel for the Appellant: Colonel Randall G. Snow.

         Appellate Counsel for the United States: Gerald R. Bruce, Esquire.

                                                 Before

                        MARKSTEINER, MITCHELL, and WEBER
                              Appellate Military Judges

                                   OPINION OF THE COURT

                   This opinion is subject to editorial correction before final release.



MITCHELL, Judge:

      A general court-martial composed of a military judge convicted the appellant,
pursuant to his pleas, of desertion, false official statement, wrongful use of marijuana,
and aggravated sexual assault in violation of Articles 85, 107, 112a, and 120, UCMJ,
10 U.S.C. §§ 885, 907, 912a, 920. The adjudged and approved sentence consisted of a
bad-conduct discharge, confinement for 22 months, total forfeiture of all pay and
allowances, and reduction to E-1.
                                      Background

       By the time of his court-martial, the appellant was a 20-year-old Airman who had
been in the Air Force for slightly more than 2 years. Around February 2011, when the
appellant was a senior in high school, he met Ms. SA through Facebook. They met for
the first time in person in June 2011 and began a dating relationship. The appellant
enlisted in the Air Force and entered active duty on 12 July 2011. Throughout basic
training and technical school training, the appellant kept in contact with Ms. SA. In
June 2012, the appellant took leave and returned home. While home, he and Ms. SA
decided to celebrate their one-year anniversary by engaging in sexual intercourse.
Ms. SA did not turn 16 until the following month, July 2012. Later that summer, their
relationship ended when the appellant became involved with another female. Ms. SA did
not report the event to law enforcement.

        The appellant was granted leave from 7–16 February 2013. He again returned
home and met up with a friend, Mr. MC. Mr. MC was a college student and lived in the
dorms at the nearby college. The appellant smoked marijuana with Mr. MC on several
occasions. By the time his leave ended, the appellant decided not to return to
McConnell Air Force Base, Kansas, and instead planned to move in with Mr. MC and
enroll in college. He moved his belongings out of his mother’s apartment and moved in
with Mr. MC.

        When the appellant did not return for his next duty day, his supervisor called his
cellphone and spoke to him. The appellant falsely told his supervisor that he was
currently driving back to base. While he remained away, the appellant posted a video on
Facebook in which he is asking Mr. MC about a “blunt.” The appellant’s page was
public so members of his squadron, his commander, and others were able to see that post
and other status updates that described his partying instead of being at work. The
appellant did not voluntarily return to military control. On 25 February 2013, Air Force
law enforcement agents apprehended the appellant. He was subsequently placed in
pretrial confinement. In the course of investigating the appellant’s desertion and his
connections to his home community, the law enforcement agents interviewed Ms. SA and
learned about their sexual relationship while she was under the age of consent.

       The appellant pled guilty to all charges and specifications—including the
Article 120, UCMJ, charge with Ms. SA as the victim—pursuant to a pretrial agreement.
The military judge properly ensured that the appellant was advised of the sex offender
registration requirements. See United States v. Riley, 72 M.J. 115 (C.A.A.F. 2013).

       The appellant submitted statements from Ms. SA and her father during the
sentencing proceeding. Those statements explained that Ms. SA had saved every letter
that the appellant sent her during his training. Ms. SA wrote about their relationship,
stating that she loved the appellant and was praying that he would be able to overcome


                                            2                                   ACM 38453
this obstacle. She stated that she still had a good relationship with the appellant’s mother.
Her father, a reverend, wrote that in the beginning he closely supervised the relationship
between the appellant and his daughter, an honor student. The appellant had respected
his rules, and he allowed them to date—which included going to the movies together. He
wrote: “I still think [the appellant] is a good and fair young man. I just think that he
made a left turn instead of turning right.”

        The staff judge advocate obtained a “victim impact letter” from Ms. SA and
included it as an attachment to the staff judge advocate’s recommendation to the
convening authority. Ms. SA wrote that she understood “the law is the law” but asked
the convening authority to grant some clemency. She described the appellant as a good
person who made mistakes and had learned his lesson. She described the impact thusly:
“I believe that the most stressful and over-whelming impact that [the appellant’s] ‘crime’
had on my life was having to answer questions and talk to attorneys often, and knowing
that [he] was confined. I really wish that we would have waited so that maybe all of this
could have been avoided, but everything happens for a reason.”

       The convening authority did not grant any clemency.

                                 Sentence Appropriateness

       While this case was submitted on the merits, we elect to address the
appropriateness of the appellant’s sentence. This Court “may affirm only . . . the
sentence or such part or amount of the sentence, as it finds correct in law and fact and
determines, on the basis of the entire record, should be approved.” Article 66(c), UCMJ,
10 U.S.C. § 866(c). We review sentence appropriateness de novo, employing “a
sweeping congressional mandate” to ensure “a fair and just punishment for every
accused.” United States v. Baier, 60 M.J. 382, 384 (C.A.A.F. 2005) (citations omitted).
We assess sentence appropriateness by considering the particular appellant, the nature
and seriousness of the offense, the appellant’s record of service, and all matters contained
in the record of trial. See United States v. Bare, 63 M.J. 707, 714 (A.F. Ct. Crim. App.
2006), aff’d, 65 M.J. 35 (C.A.A.F. 2007).

       The appellant’s plea to all the offenses was provident. The convening authority
was able to consider all the evidence as well as the victim impact statement prior to
acting on clemency. With respect to the Article 120, UCMJ, charge, it was the convening
authority’s decision to determine whether the appellant’s conduct warranted a conviction
that will likely result in sex offender registration. The convening authority was able to
consider that the sexual intercourse occurred when the appellant was 19 years old, with a
girl he had dated for a year before he entered the Air Force, who was 15 years and 11
months old at the time, who wrote letters on the appellant’s behalf, who expressed that
the only victim impact came from the workings of the military justice process, and whose
own father wrote a letter on the appellant’s behalf.


                                             3                                     ACM 38453
        We have a great deal of discretion in determining whether a particular sentence is
appropriate, but we are not authorized to engage in exercises of clemency, United States
v. Healy, 26 M.J. 395, 395-96 (C.M.A. 1988). In the absence of any error or other legal
rationale, a decision to set aside a legal and factually sufficient plea would be an exercise
in clemency. See United States v. Nerad, 69 M.J. 138 (C.A.A.F. 2010). Having
reviewed the entire record to include the matters submitted post-trial, we have determined
that the sentence as adjudged and approved is appropriate for the appellant’s crimes.

                                        Conclusion

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Articles 59(a)
and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c); United States v. Reed, 54 M.J. 37, 41
(C.A.A.F. 2000). Accordingly, the approved findings and sentence are

                                       AFFIRMED.



              FOR THE COURT


              STEVEN LUCAS
              Clerk of the Court




                                              4                                    ACM 38453